Name: Commission Regulation (EC) No 1645/98 of 27 July 1998 increasing the volume of the tariff quota for imports of bananas provided for in Article 18 of Council Regulation (EEC) No 404/93 for 1998 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  international trade;  tariff policy;  trade
 Date Published: nan

 EN Official Journal of the European Communities28. 7. 98 L 210/53 COMMISSION REGULATION (EC) No 1645/98 of 27 July 1998 increasing the volume of the tariff quota for imports of bananas provided for in Article 18 of Council Regulation (EEC) No 404/93 for 1998 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Articles 18(1) and 30 thereof, Whereas Article 18(1) of Regulation (EEC) No 404/93 provides that, where Community demand is determined on the basis of the supply balance referred to in Article 16 increases, the volume of the quota is to be increased in consequence; Whereas, by Regulation (EC) No 1502/98 (3), the Commission established the forecast balance for produc- tion and consumption in the Community and for imports and exports; whereas that balance indicates an increase in Community demand in particular as a result of the acces- sion to the Community of Austria, Finland and Sweden; Whereas, in order to meet the demand on the Community market, the tariff quota for 1998 should be increased on the basis of the forecast balance; Whereas the Court of Justice, in its ruling dated 26 November 1996 in case C 68/95, rightly stated that Article 30 of Regulation (EEC) No 404/93 authorizes and, depending on the circumstances, requires the Commis- sion to lay down rules catering for cases of hardship arising from the fact that importers of third-country bananas or non-traditional ACP bananas meet difficulties threatening their existence when an exceptionally low quota has been allocated to them on the basis of the reference years to be taken into consideration under Article 19(2) of that Regulation, where those difficulties are inherent in the transition from the national arrange- ments existing before the entry into force of the Regula- tion to the common organisation of the market and are not caused by a lack of care on the part of the traders concerned'; Whereas, as a result of that ruling, a number of traders submitted to the Commission applications for additional allocations claiming cases of hardship; whereas, in order to accede during 1998 to applications which appear justi- fied in the light of the principles handed down by the Court of Justice, a special reserve should be created within the tariff quota; Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The tariff quota for imports of third-country and non- traditional ACP bananas provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 shall be 2 553 000 tonnes for 1998. Within that tariff quota, a maximum quantity of 16 500 tonnes shall be reserved to allow the adoption of special measures pursuant to Article 30 of that Regulation with a view to settling cases of hardship encountered by certain traders, following the entry into force of the common organisation of the market in bananas. That quantity shall not be taken into account for the allocation of import licences to operators in categories A, B and C pursuant to Article 19(1) and (2) of that Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (1) OJ L 47, 25. 2. 1993, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 198, 15. 7. 1998, p. 17. EN Official Journal of the European Communities 28. 7. 98L 210/54 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1998. For the Commission Franz FISCHLER Member of the Commission